Name: Commission Regulation (EC) NoÃ 638/2008 of 4Ã July 2008 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 5.7.2008 EN Official Journal of the European Union L 178/7 COMMISSION REGULATION (EC) No 638/2008 of 4 July 2008 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (2), and in particular Article 138(1) thereof, Whereas: (1) Regulation (EC) No 1580/2007 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 138 of Regulation (EC) No 1580/2007 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 350, 31.12.2007, p. 1. ANNEX to Commission Regulation of 4 July 2008 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 MA 39,1 MK 32,3 TR 90,8 ZZ 54,1 0707 00 05 MK 11,6 TR 62,0 ZZ 36,8 0709 90 70 TR 84,4 ZZ 84,4 0805 50 10 AR 102,4 US 79,5 ZA 116,6 ZZ 99,5 0808 10 80 AR 85,3 BR 98,5 CL 99,1 CN 93,8 NZ 116,7 US 88,2 UY 135,9 ZA 91,9 ZZ 101,2 0808 20 50 AR 96,9 CL 98,1 CN 96,2 NZ 142,3 ZA 118,0 ZZ 110,3 0809 10 00 TR 196,2 US 284,0 ZZ 240,1 0809 20 95 TR 368,7 US 486,8 ZZ 427,8 0809 30 TR 197,2 ZZ 197,2 0809 40 05 IL 154,1 ZZ 154,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ stands for of other origin.